DETAILED ACTION
	Claims 1-20 are present for examination.
	Claims 1, 3-10 and 18 have been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Allowable Subject Matter
		Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: No prior art or combination of prior art teaches or suggest a prefetch circuit configured to control the memory device to prefetch data with the memory device from the memory device and control the buffer circuit to store the data in the buffer entries; and a plurality of processing circuits respectively corresponding to the plurality of slabs, each processing circuit being configured to sequentially demand-fetch and process data stored in the corresponding slabs in the buffer entries, wherein each processing circuit checks, when demand-fetching data from a first slab among corresponding slabs, a prefetch trigger bit of a first buffer entry in which the first slab is included, determines, when it is determined that the prefetch trigger bit is set, whether all data stored in a plurality of slabs claim 1; and demand-fetching and processing data stored in a first slab among a plurality of slabs included in a first buffer entry; checking a prefetch trigger bit of the first buffer entry when demand-fetching the data stored in the first slab; determining, when it is determined that the prefetch trigger bit is set, whether all data stored in a plurality of slabs included in a second buffer entry is demand-fetched; and triggering, when it is determined that all the data is demand- fetched, prefetch of subsequent data to the second buffer entry as recited in claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments
Applicant’s arguments, see page 7, filed 02/10/2021, with respect to the objection of the Specification have been fully considered and are persuasive.  The objection of specification has been withdrawn. 

Applicant’s arguments, see pages 7-8, filed 02/10/2021, with respect to the objection of claims 1, 3-10 and 18 have been fully considered and are persuasive.  The objection of the claims has been withdrawn. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kass (US 2019/0236018). Kass teaches wherein prefetch 226 uses a per-cache line tag bit to detect when a cache line is demand-fetched or referenced for a first time after being filled into the cache. In either case, Prefetch 226 prefetches the next sequential cache line (see paragraph 283).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARACELIS RUIZ whose telephone number is (571)270-1038.  The examiner can normally be reached on Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G. Bragdon can be reached on (571)272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ARACELIS RUIZ/            Primary Examiner, Art Unit 2139